FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                            INDEX NO. 59534/2019
NYSCEF DOC. NO. 1         Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 1 of 36               RECEIVED NYSCEF: 06/24/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF WESTCHESTER COUNTY

                                                                VERIFIED COMPLAINT and Summons
          Purushottam C. Kalola,                     Pursuant to Intentional Violations of Federal
                                                           and New York States’ Civil, Criminal,
          Plaintiff,
                                                     Defamation etc. Laws by Depriving Plaintiff’s
                               Complainant,               Civil/Constitutional Rights and Court’s
                           v.                                           Lawful Functions etc.
                                                     Plaintiff Designates WESTCHESTER COUNTY as the Place of
          International Business Machines            Trial. Jury Trial Demand and No Judge must be assigned for
          Corporation “IBM” et al and                this case due Plaintiff is Pro Se and Plaintiff could not afford an
          Jackson Lewis PC et al                     Attorney for >$400K upfront etc.
                                                     This employment case and Plaintiffs in only True Witness and
          Defendant(s),                              know the Truth of District Court’s 13CV7339 Kalola vs IBM et
                               Respondents.          al Case. Attorneys Arguments do not counts; only Evidences
                                                     counts for all rulings. Jury needs to see only the Evidences.
                                                                Index No._________________

                                                     Claims: Federal and New York State’s
                                                     Many Civil, Criminal, Defamations,
                                                     Reputations, Intentionally lied to the
                                                     Court to deprive Plaintiff’s Civil and
                                                     Constitution Rights and Court’s Lawful
                                                     Functions etc. to Dismissed Kalola
                                                     13CV7339 DOC 224 #1 Employment, ADA,
                                                     etc. Case. Plaintiff prays for >$100M
                                                     Damages from Each Defendants for Many
                                                     Misconducts. Disbar Defendants’
                                                     Attorneys for life with 5 Year in
                                                     Jail, >$100M Punitive Damages from




                                                     1 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                                                  INDEX NO. 59534/2019
NYSCEF DOC. NO. 1                           Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 2 of 36                   RECEIVED NYSCEF: 06/24/2019




                                                                         each defendant for their Intentional
                                                                         Misconducts etc.




          -----------------------------------------------------------
               TO THE ABOVE-NAMED DEFENDANT:

              YOU ARE HEREBY SUMMONED to answer in this action and serve a copy of your answer, or if the complaint is not served
              with the summons, to serve a notice of appearance on the Plaintiff’s attorney within twenty (20) days after the service of the
              summons, exclusive of the day of service. If this summons is not personally served upon you, or if this summons is served
              upon you outside of the State of New York, then your answer or notice of appearance must be served within thirty (30) days. In
              case of your failure to appear or answer, judgment will be taken against you by default, for the relief demanded in the complaint.

              Dated: __8/29/2017______New York, New York, By Plaintiff’s preferred communication to Plaintiff’s Private Email:
              pck101@gmail.com for all Communications with the Defendants and Courts.




                       1.           The Defendants are:
                       2.           Jackson Lewis PC – 666 Third Avenue, 29th Floor, New York, NY 10017. Phone# 212-545-4000
                            and Fax: 212-972-3213.
                       3.        Lauri Kevin G. Lauri “Lauri”(NYC) LauriK@JacksonLewis.com,
                       4.        Dana Glick Weisbrod “Dana” (NYC) WeisbrodD@jacksonlewis.com
                       5.        Mina Wood (NYC) “Mina”: Mina.Wood@jacksonlewis.com.
                       6.        and John Doe (s) and Jane Doe (s) of IBM (International Business Machines
                            Corporation 1 New Orchard Rd Armonk, NY 10504 Contact IBM Phone Number: (914) 499-1900 )
                            Internal and Litigation Departments’ Attorneys and Employees (Aiders
                            and Abettors etc..), IBM CEOs (Sam Palmisano-Ex CEO, Robert Weber-Ex
                            Sr. VP, Randy MacDonalds-Ex VP of Human Resources, Ginni Rometty


                                                                            -2-

                                                                         2 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                    INDEX NO. 59534/2019
NYSCEF DOC. NO. 1              Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 3 of 36   RECEIVED NYSCEF: 06/24/2019




                      “Rometty” CEO etc..as Joinder and Severance (One Conspiracy, Fraud, Defraud, One
                      Trial etc..).


                    7. Plaintiff charges the Defendants for the followings unlawful actions
                      and legal practices in the New York State’s (and all Courts across
                      the USA) and Federal Courts (Civil, Employment, Labor, Criminal
                      etc..) against the Federal’s, New York State’s, New City’s and all
                      other applicable Civil and Criminal, defamations etc.. Laws that are
                      applicable for the defamation, intentional emotional distress, and
                      mental anguish damages (Punitive and all applicable damages more
                      than $100M.


                    8. Plaintiff asks for the punishment to the Defendants for the
                      following (Cancel Lifetime Law Licenses, $100M Damages to Plaintiff
                      for Defamations and Punitive and Other Damages etc..


                    9. This is a Community Work Law Suit to save the Tax Payers Money
                      during the litigations and to make the Court Room and Litigation
                      Process efficient and productive (with the highest ethics…inside and



                                                            -3-

                                                          3 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                    INDEX NO. 59534/2019
NYSCEF DOC. NO. 1              Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 4 of 36   RECEIVED NYSCEF: 06/24/2019




                      outside of the Court Rooms) for all Plaintiffs, Courts, and for all
                      to the defendants.


                    10.    Plaintiff claims that the Defendants have (have been) violated
                      the some of the following New York State’s and Federal Civil and
                      Criminal Laws (from 2014 to 2016 and ongoing).
                    11.                                                                          Legal
                      Exhibits (Attorneys disbarred with punishments etc..)
                    12.    http://www.leagle.com/decision/197545848AD2d410_1366/MATTER%20OF%20MITCHE
                      LL
                    13.    https://fas.org/sgp/crs/misc/R41223.pdf
                    14.     https://www.justice.gov/usam/criminal-resource-manual-923-18-
                      usc-371-conspiracy-defraud-us
                    15.     https://www.justice.gov/usam/criminal-resource-manual-903-false-
                       statements-concealment-18-usc-1001

                    16.    https://www.law.cornell.edu/uscode/text/18/242
                    17.    http://ypdcrime.com/penal.law/article175.htm
                    18.   https://www.law.cornell.edu/uscode/text/18/1519.
                    19.   https://www.justice.gov/usam/criminal-resource-manual-1743-
                      perjury-overview-18-usc-1621-and-1623-violations
                    20.   Although this language is very broad, cases rely heavily on the
                      definition of "defraud" provided by the Supreme Court in two early



                                                            -4-

                                                          4 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                  INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 5 of 36   RECEIVED NYSCEF: 06/24/2019




                      cases, Hass v. Henkel, 216 U.S. 462 (1910), and Hammerschmidt v.
                      United States, 265 U.S. 182 (1924). In Hass the Court stated:
                    21.   The statute is broad enough in its terms to include any
                      conspiracy for the purpose of impairing, obstructing or
                      defeating the lawful function of any department of government .
                      . . (A)ny conspiracy which is calculated to obstruct or impair
                      its efficiency and destroy the value of its operation and
                      reports as fair, impartial and reasonably accurate, would be to
                      defraud the United States by depriving it of its lawful right
                      and duty of promulgating or diffusing the information so
                      officially acquired in the way and at the time required by law
                      or departmental regulation.
                    22.   See http://legal-dictionary.thefreedictionary.com/Defraud
                    23.   Defraud : To make a Misrepresentation of an existing
                      material fact, knowing it to be false or making it recklessly
                      without regard to whether it is true or false, intending for
                      someone to rely on the misrepresentation and under circumstances
                      in which such person does rely on it to his or her damage. To
                      practice Fraud; to cheat or trick. To deprive a person of
                      property or any interest, estate, or right by fraud, deceit, or
                      artifice.
                    24.   Intent to defraud means an intention to deceive another person,
                      and to induce such other person, in reliance upon such deception, to
                      assume, create, transfer, alter, or terminate a right, obligation,
                      or power with reference to property.
                    25.   Defendants Attorneys and their Law Firm (by working with
                      IBM Attorneys) violated Federal 18 U.S.C. §sS 241, 242, 371.



                                                          -5-

                                                        5 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                  INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 6 of 36   RECEIVED NYSCEF: 06/24/2019




                      666(a)(1)(A), 1343, 1349, 2 , and all applicable Federal and
                      New York City and New York State Laws.
                    26.   See 2016 Guilty Verdict Case Case 2:15-cr-00193-SDW
                      Document 1.
                    27.   See http://fas.org/sgp/crs/misc/R41223.pdf (Federal
                      Conspiracy Law: A Brief Overview).
                    28.   Plaintiff claims that Defendants have also violated some or all
                      following New York State Bar Rules from 2014 to 2016.
                    29.   New York Bar Rule 8.4 of the Model Rules of Professional Conduct
                      contains the following statements on attorney misconduct:
                    30.   It is professional misconduct for a lawyer to:
                    31.   (a) Violate or attempt to violate the Rules of Professional
                      Conduct, knowingly assist or induce another to do so, or do so
                      through the acts of another;
                    32.   (b) Commit a criminal act that reflects adversely on the
                      lawyer's honesty, trustworthiness or fitness as a lawyer in other
                      respects;
                    33.   (c) Engage in conduct involving dishonesty, Fraud, deceit or
                      misrepresentation;
                    34.   (d) Engage in conduct that is prejudicial to the administration
                      of justice;


                                                          -6-

                                                        6 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                                                    INDEX NO. 59534/2019
NYSCEF DOC. NO. 1                     Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 7 of 36                           RECEIVED NYSCEF: 06/24/2019




                    35.         (e) State or imply an ability to influence improperly a
                      government agency or official;
                    36.         (f) Knowingly assist a judge or judicial officer in conduct that
                      is a violation of applicable rules of judicial conduct or other law.

                                                                            37.     DETAIL
                    38. Defendants’ intentionally and repeatedly violated many Federal and New York State’s Criminal and Civil etc.. and 28
                          U.S. Code § 4101 - Definitions | U.S. Code | US Law ...   https://www.law.cornell.edu/uscode/text/28/4101 28 U.S. Code §
                       4101 - Definitions. (1)Defamation.— The term “ defamation ” means any action or other proceeding for defamation,
                        libel, slander, or similar claim alleging that forms of speech are false, have caused damage to reputation or emotional
                       distress, have presented any person in a false light, or have resulted in criticism, dishonor, or condemnation of any pers
                    39.
                    40.         The Defendants have been representing #1 American Job Killer and
                      US Community Destroyers IBM ($156B Corporation). Please see the IBM
                      Sam Palmisano-Ex CEO and High Ranking Officers scandals worldwide to
                      raise IBM’s Revenue by firing thousands of Fellow Americans
                      wrongfully (from 2003 to 2016; and it has been still going across
                      the USA).
                    41.         IBM Sam Palmisano-EX CEO, Ginni Rometty-CEO, High Ranking
                      Officers and IBM Board Members also taught (indirectly) 1000s US



                                                                              -7-

                                                                            7 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                  INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 8 of 36   RECEIVED NYSCEF: 06/24/2019




                      companies to outsource Americans’ Job to India and other low cost
                      countries.


                    42.   The Defendant Jackson Lewis PC and its Attorneys have been
                      running scandals, frauds, and conspiracy against Plaintiff (US
                      Citizen and his Civil Rights) by deceiving (to deceive) Plaintiff,
                      Jury, Judges, US Courts since the case started in 2014 to 2016 (and
                      still ongoing).


                    43.   Please see 13CV7339 Case’s Doc 1 and its 6 Exhibits, 15 and its
                      many Exh H, Mc, O-1, O-2 F, G, Doc 46, Doc 112, Doc 118, DOC 127,
                      Doc 171, Doc 177, 186, 199, 224, 225, 215, 216, 217 etc..for the
                      Plaintiff’s Discrimination, Retaliation, Harassment, Psychology
                      Injuries etc. claims (White Plains-NY Federal Court).


                    44.   Plaintiff’s Claims and Facts are as follows:


                    45.   Defendant(s) violated the Following New York State Laws and have
                      been representing several IBM Ex-Employees without the Individual
                      Letters of Engagements.

                                                          -8-

                                                        8 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                                         INDEX NO. 59534/2019
NYSCEF DOC. NO. 1                 Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 9 of 36                    RECEIVED NYSCEF: 06/24/2019




                    46.      These IBM Ex-Employees include Sam Palmisano-EX CEO, Rod Adkins-
                      Ex. Sr. VP, Randy MacDonald -Ex HR VP, and Robert Weber-Ex Sr. VP of
                      Legal Department of IBM (New York).
                    47.      The Defendant(s) have also damaged reputations of the Plaintiff
                      (Federal Case 13Cv7339 VB LMS White Plains-NY) in the Court House
                      that put Plaintiff’s entire case or some of the claims at very high
                      risk of dismissal.
                    48.      Claims: The Defendants’ unlawful acts could cost Plaintiff more
                      than $168M that Plaintiff asking the Defendants to pay the Plaintiff
                      as Punitive and other applicable damages.
                    49.      Plaintiff also claims the Psychology Injuries, Severe Emotional
                      Distress, Intentions, Intentional infliction of emotional distress, 100s of sleepiness nights, panic
                      attacks, memory loss attacks, concentration, suicidal thoughts, intentional misconducts to destroy plaintiff’s
                      great reputation with Judges etc..
                    50.   Conspiracy, Fraud, Defraud etc..Count#1:: Plaintiff claims that
                      the Defendants’ Attorneys (Lauri Kevin G. Lauri “Lauri”(NYC)
                      LauriK@JacksonLewis.com,Dana Glick Weisbrod “Dana” (NYC)
                      WeisbrodD@jacksonlewis.com, Mina Wood (NYC) “Mina”:
                      Mina.Wood@jacksonlewis.com and their Law Firm Jackson Lewis PC have
                      intentionally and repeatedly (from 2014 to 2016 and ongoing)
                      violated conspiracy, fraud, and defraud, defamations etc.. Federal
                      and New York State Laws to deprive Plaintiff’s Civil Rights (and


                                                                      -9-

                                                                    9 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                   INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 10 of 36   RECEIVED NYSCEF: 06/24/2019




                      Deprive Plaintiff) to get the fair trial, deprive plaintiff as a pro
                      se, deprive plaintiff’s civil rights to get the maximum damages by
                      blocking the similarly situated employees comparator data (i.e.
                      performance rating etc..).
                    51.   Plaintiff claims that plaintiff has stated the all Caucasians
                      Similarity Situated Employees Names in the see ECF 1, 15, 39, 46,
                      112, 118, 119, 162, 163, 168, 171 etc..and via Emails to the
                      Defendants.
                    52.   The Defendants’ produce the first set of Discovery Documents
                      with the conspiracy, fraud, and defraud.
                    53.   Plaintiff claims that Even Court issued mentions the Similarly
                      Situated Employees in the ECF 60-Memorandum Decision.
                    54.   Plaintiff’s Similarly Situated Employees Under Tom Forsberg-
                      Plaintiff Manager are Roy Galewski, Jonathan Bachman, Peter Mendola,
                      Mark Broat, Jane Lake, Tom Tempestilli, and David McCree(Provided
                      some data).




                                                          - 10 -

                                                        10 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                               INDEX NO. 59534/2019
NYSCEF DOC. NO. 1        Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 11 of 36   RECEIVED NYSCEF: 06/24/2019




                    i.




                                                      - 11 -

                                                    11 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                   INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 12 of 36   RECEIVED NYSCEF: 06/24/2019




                      ii.
                    55.   Defendants Attorneys and IBM Attorneys intentionally and
                      knowingly deprive the Plaintiff, Federal and New York State
                      Government and intentionally blocking the Plaintiff’s Similarly
                      Situated Employees and other Comparator Data that Plaintiff

                                                          - 12 -

                                                        12 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                   INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 13 of 36   RECEIVED NYSCEF: 06/24/2019




                      requested (and mentioned) in ECF 1, 15, 39, 46, 112, 118, 119, (in
                      177 later) etc.and Via Emails during the Discovery March 2015 to
                      2016.
                    56.   Conspiracy, Fraud, Defraud etc..Count#2: Plaintiff claims that
                      the Defendants’ Attorneys and their Law Firm Jackson Lewis PC have
                      intentionally and repeatedly (from 2014 to 2016 and ongoing)
                      violated conspiracy-fraud-defraud federal and New York State Laws to
                      deprive the Federal and New York State Government to conduct the
                      fair and speedy trial for the plaintiff for his all claims stated in
                      the (ECF 1, 15, 46, 60, 177, etc..) and to save the Tax Payers
                      Money.
                    57.   Conspiracy, Fraud, Defraud etc..Count#3: Plaintiff claims that
                      the Defendants’ Attorneys (Lauri Kevin G. Lauri “Lauri”(NYC)
                      LauriK@JacksonLewis.com,Dana Glick Weisbrod “Dana” (NYC)
                      WeisbrodD@jacksonlewis.com, Mina Wood (NYC) “Mina”:
                      Mina.Wood@jacksonlewis.com and their Law Firm Jackson Lewis PC have
                      intentionally and repeatedly (from 2014 to 2016 and ongoing)
                      violated conspiracy, fraud, and defraud Federal and New York State
                      Laws to deprive to deprive the Jury and Judges and WON all most
                      Motions during the Discovery (from Sep 2015 to 2016) without True
                      Valid evidences and True Witnesses.
                    58.   Conspiracy, Fraud, Defraud etc..Count#4:
                    59.   Plaintiff claims that the Defendants’ Attorneys (Lauri Kevin G.
                      Lauri “Lauri”(NYC) LauriK@JacksonLewis.com,Dana Glick Weisbrod
                      “Dana” (NYC) WeisbrodD@jacksonlewis.com, Mina Wood (NYC) “Mina”:


                                                          - 13 -

                                                        13 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                   INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 14 of 36   RECEIVED NYSCEF: 06/24/2019




                      Mina.Wood@jacksonlewis.com and their Law Firm Jackson Lewis PC have
                      intentionally and repeatedly (from 2014 to 2016 and ongoing)
                      violated conspiracy, fraud, and defraud Federal and New York State
                      Laws to deprive Federal and New York State Government to treat
                      Plaintiff (Kalola 13CV7339 Plaintiff) fair for his Civil Rights for
                      his claims in the 13Cv7339 Case.
                    60.   Plaintiff claims that the Defendants’ Attorneys (Lauri Kevin G.
                      Lauri “Lauri”(NYC) LauriK@JacksonLewis.com,Dana Glick Weisbrod
                      “Dana” (NYC) WeisbrodD@jacksonlewis.com, Mina Wood (NYC) “Mina”:
                      Mina.Wood@jacksonlewis.com and their Law Firm Jackson Lewis PC have
                      intentionally and repeatedly (from 2014 to 2016 and ongoing)
                      violated conspiracy, fraud, and defraud Federal and New York State
                      Laws to deprive Plaintiff Civil Rights to take the Depositions of
                      IBM’s (Defendant) Ex-Employees (Sam Palmisano, Rod Adkins, Robert
                      Weber, and Randy McDonald without their Engagement Letter (Attorney
                      Client Engagement Contract and without their Prior Knowledge about
                      the 13Cv 7339 Case and Plaintiff’s claims against them and their
                      company IBM.
                    61.   Plaintiff has a proceeding Claim (Failure to Transfer) against
                      Sam Palmisano-Ex CEO in the ECF 60 Memorandum Decision issued by the
                      Court.
                    62.   Plaintiff claimed that Sam Palmisano (Rod Adkins, Bob Moffat,
                      Craig Ignaszewski-Director, Charlie Maltrotti-2nd Line Manager, Tom
                      Forsberg, Russ Mandel etc..) have transferred 1000s of Favorite
                      Employees from one Manager to other Manager by violating New York


                                                          - 14 -

                                                        14 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                   INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 15 of 36   RECEIVED NYSCEF: 06/24/2019




                      Human Rights and Title VII, etc.. Laws since IBM founded (still
                      going on every day at IBM by IBM CEO, High Ranking Officers and
                      Managers).
                    63.   Plaintiff may file conspiracy, fraud, defraud and other law
                      claims as he learns later or in the separate law suit in Federal
                      Court or New York State Court to help his fellow Americans and save
                      their Jobs.

                    64.   To deprive plaintiff to the speedy trial, deprive the tax payers
                      and court people to confuse them to waste more and more time for the
                      13CV7339 case, etc…
                    65.   Plaintiff claims that see ECF 1, 15, 39, 46, 112, 118, 119, 162,
                      163, 168, 171 etc..
                    66.   (Federal and New York State Laws) conspiracy, fraud,
                      lying/cheating/ misrepresentations to Plaintiff, the US Government,
                      and New York Government (During the Court Proceedings etc..),
                      providing fraudulent documents as evidences during the deposition of
                      the Plaintiff on Sep 12, 13, 14, 15 2016, and many more fraud and
                      conspiracy law violations by Mr. Kevin G. Lauri, Ms. Mina Wood, and
                      Dana Weis that will be listed
                    67.   COUNT#2..
                    68.   (see ECF 1, 15, 39, 46, 112, 118, 119, 162, 163, 168, 171
                      etc..that clearly state the Plaintiff’s Departments’ All Caucasians
                      Employees Names, the names of the Similarly Situated and other
                      employees names, quashed depositions of IBM Ex-Employees without


                                                          - 15 -

                                                        15 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                   INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 16 of 36   RECEIVED NYSCEF: 06/24/2019




                      their written agreements, illegally, Department Processes and IBM
                      policies Violated the following Federal and New York State Laws to
                      deprive the Plaintiff to get fair and speedy trial by blocking the
                      comparator data, similarly situated employees data
                    69.   See Exhibits:
                    70.    http://www.nylitguide.com/chapter-pages/civil-conspiracy/
                    71.   https://www.law.cornell.edu/uscode/text/18/242
                    72.   https://www.justice.gov/usam/criminal-resource-manual-923-18-
                      usc-371-conspiracy-defraud-us
                    73.   Although this language is very broad, cases rely heavily on the
                      definition of "defraud" provided by the Supreme Court in two early
                      cases, Hass v. Henkel, 216 U.S. 462 (1910), and Hammerschmidt v.
                      United States, 265 U.S. 182 (1924). In Hass the Court stated:
                    74.   The statute is broad enough in its terms to include any
                      conspiracy for the purpose of impairing, obstructing or
                      defeating the lawful function of any department of government .
                      . . (A)ny conspiracy which is calculated to obstruct or impair
                      its efficiency and destroy the value of its operation and
                      reports as fair, impartial and reasonably accurate, would be to
                      defraud the United States by depriving it of its lawful right
                      and duty of promulgating or diffusing the information so
                      officially acquired in the way and at the time required by law
                      or departmental regulation.
                    75.   See http://legal-dictionary.thefreedictionary.com/Defraud
                    76.   Defraud : To make a Misrepresentation of an existing
                      material fact, knowing it to be false or making it recklessly
                      without regard to whether it is true or false, intending for
                      someone to rely on the misrepresentation and under circumstances

                                                          - 16 -

                                                        16 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                   INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 17 of 36   RECEIVED NYSCEF: 06/24/2019




                      in which such person does rely on it to his or her damage. To
                      practice Fraud; to cheat or trick. To deprive a person of
                      property or any interest, estate, or right by fraud, deceit, or
                      artifice.
                    77.   Intent to defraud means an intention to deceive another person,
                      and to induce such other person, in reliance upon such deception, to
                      assume, create, transfer, alter, or terminate a right, obligation,
                      or power with reference to property.
                    78.   Defendants Attorneys and their Law Firm (by working with
                      IBM Attorneys) violated Federal 18 U.S.C. §sS 241, 242, 371.
                      666(a)(1)(A), 1343, 1349, 2 , and all applicable Federal and
                      New York City and New York State Laws.
                    79.   See 2016 Guilty Verdict Case Case 2:15-cr-00193-SDW
                      Document 1.
                    80.   http://fas.org/sgp/crs/misc/R41223.pdf (Federal Conspiracy
                      Law: A Brief Overview)
                    81.   Plaintiff’s $168M employment Case is against the IBM (#1
                      American Job Killer, New York State and US Communities Destroyers
                      and Americans’ Dream Killers since 2003 to 2016 and still going on
                      across the USA) and several employees (Ex-Employees and Current
                      Employees)
                    82.   Plaintiff suffered Severe Emotional Distresses, Mental Anguish,
                      Sleep Losses, and psychology injuries etc..




                                                          - 17 -

                                                        17 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                   INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 18 of 36   RECEIVED NYSCEF: 06/24/2019




                    83.   Plaintiff also suffered insulants and humiliations in the Court
                      Room by the Judges from 2013 to 2016.
                    84.   Plaintiff also suffered discriminations in the Court Room as a
                      Pro Se Plaintiff, Lost the Trust with the Judges even Plaintiff is
                      only one True Witness have been attending the Court Conferences with
                      100s of Intentional Direct and Circumstantial Evidences since 2013
                      to 2016.
                    85.   Defendants have not provided a Single One Evidence or Exhibit of
                      the Sam Palmisano-EX CEO, Rod Adkins-Ex. Sr. VP, Randy MacDonald -Ex
                      HR VP, and Robert Weber-Ex Sr. VP of Legal Department of IBM (New
                      York) when they represented information and with misconduct
                      (unethical) to Quash the Deposition Subpoenas of the Sam Palmisano-
                      EX CEO, Rod Adkins-Ex. Sr. VP, Randy MacDonald -Ex HR VP, and Robert
                      Weber-Ex Sr. VP of Legal Department of IBM (New York).
                    86.   Plaintiff claims that the Legal Law Firm and attorneys of New
                      York and American Bar Members must have the highest ethical
                      standards when they represent their Clients in the Court room and
                      communicate with any parties for the legal matters (inside the Court
                      Rooms and Outside of the Court Rooms.



                                                          - 18 -

                                                        18 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                    INDEX NO. 59534/2019
NYSCEF DOC. NO. 1             Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 19 of 36   RECEIVED NYSCEF: 06/24/2019




                    87.     Attorneys found to be in violation of professional standards are
                      guilty of misconduct and subject to disciplinary procedures.
                    88.     A false representation of a matter of fact—whether by words or
                      by conduct, by false or misleading allegations, or by concealment of
                      what should have been disclosed—that deceives and is intended to
                      deceive another so that the individual will act upon it to her or
                      his legal injury.
                    89.     From 2014 to 2016, Defendants have made misleading statements to
                      conspire in the court house during the Conferences and still going
                      on.
                    90.     Defendants have made false representations of the IBM Ex-
                      Employees to dismiss Plaintiff Deposition Subpoena without a valid
                      “The Engagement Letter” that was required for them per New York
                      State Court Laws. See Exhibit#1:
                      http://www.nycourts.gov/litigants/lettersofengagementrules.shtml
                    91.     On March 19, 2016 (See 13CV7339 Kalola vs IBM ECF 15 F, G, H,
                      46, 60 Memorandum Decision etc.), the Defendants (Mr. Lauri and or
                      Dana and Mina) made false and misleading statements to dismiss
                      Plaintiff’s IBM Ex-High Ranking Officers’ Depositions that they
                      never truly represented.

                                                           - 19 -

                                                         19 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                   INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 20 of 36   RECEIVED NYSCEF: 06/24/2019




                    92.   Previously, Defendants have told Plaintiff and Court that they
                      were not representing John Paterson (EX Chief Procurement Officer
                      “CPO”), Tom Forsberg-Plaintiff Manage, Charlie Maltrotti-Plaintiff
                      2nd Line Manager.
                    93.   But on the other side, the Defendants have been defending the Ex
                      High Ranking Officers (Sam Palmisano-EX CEO, Rod Adkins-Ex. Sr. VP,
                      Randy MacDonald -Ex HR VP, and Robert Weber-Ex Sr. VP of Legal
                      Department of IBM (New York).
                    94.   So why they keep representing the High Ranking Officer without
                      the Engagement Letter which is required by all Attorneys in New York
                      since 2002 (see Exhibit #1 New Law for Attorneys).
                    95.   Defendants have committed:
                    96.    Conspiracy (intentionally and knowingly blocked Similarly
                      Situated Employees’ Performance Rating Evidences of John Bachman,
                      Roy Galewaski, Mark Broat, Peter Mendola, Jane Lake, Tom
                      Tempestilli. All Caucasian Employees under Plaintiff’s (Only One
                      Indian) Manager Tom Forsberg-Caucasian),
                    97.   fraud (Defendant told Court and Plaintiff that David McCree is
                      only one Similarly Situated Employee)



                                                          - 20 -

                                                        20 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                      INDEX NO. 59534/2019
NYSCEF DOC. NO. 1               Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 21 of 36   RECEIVED NYSCEF: 06/24/2019




                    98.    by intentionally ignoring the Similarly Situated Employees’
                      names in (see Plaintiff’s claims in the 13CV7339 ECF 1, 15, 46, 39,
                      118, 119 etc..).
                    99.    the ECF Documents in those                 the Courts to hide the Similarly
                      Situated Employees’ Performance Rating Documents (Comparator Data)
                      because all of the Similarly Situated Employees and Managers are
                      Caucasians and Plaintiff is Indian (National Origin of India).
                    100.   In the Court’s ECF 60 Memorandum Decision, Plaintiff has many
                      proceeding Title VII, New York Human Rights, ADA, Retaliations, etc.
                      Claims.
                    101.   Plaintiff claims that the Defendants have violated and have been
                      violating the following Federal Statutes:
                    102.   Conviction under 18 U.S.C. 371 for conspiracy to commit a
                      substantive offense requires proof that one of the conspirators
                      committed an overt act in furtherance of the conspiracy.60 More than
                      a few federal statutes, however, have a conspiracy component that
                      does not include an explicit overt act requirement.61 Whether these
                      statutes have an implicit overt act requirement can be determined
                      only on a statute-by-statute basis.62 Even there, however, the
                      courts have sometimes reached different conclusions.63 In the case

                                                             - 21 -

                                                           21 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                   INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 22 of 36   RECEIVED NYSCEF: 06/24/2019




                      of prosecution under other federal conspiracy statutes that have no
                      such requirement, the existence of an overt act may be important for
                      evidentiary and procedural reasons. The overt act need not be the
                      substantive crime which is the object of the conspiracy, an element
                      of that offense, or even a crime in its own right.64 Moreover, a
                      single overt act by any of the conspirators in furtherance of plot
                      will suffice.65
                    103.   Conspiracy to Defraud the United States (Justice Department-
                      Court House    against the Impartial Rulings in favor of the
                      Defendants to dismiss the Plaintiff’s Case or some of the claims to
                      minimize the damages. This is also perform Court’s Impartial Ruling
                      for the 13CV7339 Case).
                    104.   Federal law contains several statutes that outlaw defrauding the
                      United States. Two of the most commonly prosecuted are 18 U.S.C.
                      286, which outlaws conspiracy to defraud the United States
                    105.   See United States v. Reed, 575 F.3d 900, 924 (9th Cir.
                      2009)(“Once a conspiracy is established, only a slight connection to
                      the conspiracy is necessary to support conviction. The term slight
                      connection means that a defendant need not have known all the
                      conspirators, participated in the conspiracy from its beginning,

                                                          - 22 -

                                                        22 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                   INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 23 of 36   RECEIVED NYSCEF: 06/24/2019




                      participated in all its enterprises, or known all its details”);
                      United States v. Martin, 803 F.3d 581, 588 (11th Cir. 2015); United
                      States v. Flores-Rivera, 787 F.3d 1, 26 (1st Cir. 2015); United
                      States v. Wallace, 759 F.3d 486, 491 (10th Cir. 2014).
                    106.   Plaintiff requests the $46M total Damage from the Jackson Lewis
                      PC, 101 Park Ave, New York, NY 10178.             1-(888) 426-7344 and
                      Individual Defendants.
                    107.   Defamation Damages (loss of reputation and trust in the Court
                      Room for the New York Human Rights and Federal (Title VII, ADA
                      Claims) as Only True Witness.
                    108.   Judges have been retaliating and discriminating against the
                      Plaintiff and Plaintiff lost all most all Motions since Sep 2015 to
                      2016 (See 13Cv7339 ECF March 19, 2015 to 2016 Court Orders).
                    109.   Due to the Defendants misconducts and other unethical acts, the
                      Court may dismiss Plaintiff’s $46M (now upgraded $168M Damages based
                      on the new Evidences during the Discovery) using the Summary
                      Judgement or Reduced the Plaintiff’s Claims that could lower the
                      overall total damage.
                    110.   Plaintiff suffered Intentional Emotional Inflicts of Emotions
                      Distress, Emotions Distress, Loss of Sleep, Headaches, Deterioration

                                                          - 23 -

                                                        23 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                    INDEX NO. 59534/2019
NYSCEF DOC. NO. 1             Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 24 of 36   RECEIVED NYSCEF: 06/24/2019




                      of the mental and overall health, loss of reputation in the society,
                      etc..
                    111.   Plaintiff asks for the more than $168M Punitive and all
                      applicable damages from the Defendants.
                    112.   Federal Court White Plaints-New York also allowed and promoted
                      Defendants (all Caucasians) unethical activities of the Attorneys
                      who supposed to hold the highest ethics per American and New York
                      Bar and New York Supreme Courts.
                    113.   This type of the processes in the New York State and All Federal
                      Court must be stopped against the Pro Se and all Plaintiffs (Tax
                      Payers who pays the all Government Employees, the New York State and
                      Federal Judges and Court’s Salaries).
                    114.   This case is also being filed to improve the ethics in the New
                      York State and New York Federal Courts.
                    115.   All Judges must follow the Federal Code of Conducts and remain
                      100% impartial for all the rulings.
                    116. Plaintiff (Pro Se) requests the Court to apply all applicable
                      claims and laws against the Defendants the punishment and for the
                      Plaintiff’s damages.
                    117. See Case 2:15-cr-00193-SDW United States of American vs
                      WILLIAME. BARONI, BRIDGET ANNE KELLY JR. Doc 1. Document 1 Filed


                                                           - 24 -

                                                         24 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                   INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 25 of 36   RECEIVED NYSCEF: 06/24/2019




                      04/23/15 Page 35 During the lane and toll booth reductions, despite
                      receiving updates on the serious traffic congestion that they were
                      inflicting upon Fort Lee and its residents, defendant BARONI,
                      defendant KELLY, and Wildstein agreed that the reductions should
                      continue Each day. In violation of Title 18, United States Code,
                      Section 241.
                    118. Plaintiff claims that Defendants (who are representing the #1
                      American Job Killer and US Community Destroyer IBM. IBM ($156B
                      Corporation).



                                                  Exhibit#1
                                     (New York Law Practice State Laws)

          Exhibit#1: http://www.nycourts.gov/litigants/lettersofengagementrules.shtml

          Letters of Engagement Rules
               Joint Order Of The Appellate Divisions

               The Appellate Divisions of the Supreme Court, pursuant to the authority
               invested in them, do hereby add, effective March 4, 2002, Part 1215 to
               Title 22 of the Official Compilations of Codes, Rules and Regulations of
               the State of New York, entitled "Written Letter of Engagement," as
               follows:



                                                          - 25 -

                                                        25 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                 INDEX NO. 59534/2019
NYSCEF DOC. NO. 1          Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 26 of 36   RECEIVED NYSCEF: 06/24/2019




               Part 1215 Written Letter of Engagement
               §1215.1 Requirements

               1. Effective March 4, 2002, an attorney who undertakes to represent a
               client and enters into an arrangement for, charges or collects any fee
               from a client shall provide to the client a written letter of engagement
               before commencing the representation, or within a reasonable time
               thereafter (i) if otherwise impracticable or (ii) if the scope of services
               to be provided cannot be determined at the time of the commencement of
               representation. For purposes of this rule, where an entity (such as an
               insurance carrier) engages an attorney to represent a third party, the
               term "client" shall mean the entity that engages the attorney. Where there
               is a significant change in the scope of services or the fee to be charged,
               an updated letter of engagement shall be provided to the client.
               2. The letter of engagement shall address the following matters:
               1.       Explanation of the scope of the legal services to be provided;
               2.       Explanation of attorney's fees to be charged, expenses and billing
               practices; and, where applicable, shall provide that the client may have a
               right to arbitrate fee disputes under Part 137 of the Rules of the Chief
               Administrator.
               3. Instead of providing the client with a written letter of engagement,
               an attorney may comply with the provisions of subdivision (a) by entering
               into a signed written retainer agreement with the client, before or within
               a reasonable time after commencing the representation, provided that the
               agreement addresses the matters set forth in subdivision (b).§1215.2
               Exceptions. This section shall not apply to:

               1.   representation of a client where the fee to be charged is expected to



                                                        - 26 -

                                                      26 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                 INDEX NO. 59534/2019
NYSCEF DOC. NO. 1          Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 27 of 36   RECEIVED NYSCEF: 06/24/2019




               be less than $3000,
               2. representation where the attorney's services are of the same general
               kind as previously rendered to and paid for by the client, or
               3. representation in domestic relations matters subject to Part 1400 of
               the Joint Rules of the Appellate Division (22 NYCRR), or
               4. representation where the attorney is admitted to practice in another
               jurisdiction and maintains no office in the State of New York, or where no
               material portion of the services are to be rendered in New York.

               As amended April 3, 2002


                                                  Exibit#2
                                               Defendant Information

               Exhibit: http://fas.org/sgp/crs/misc/R41223.pdf

          1.    Jackson Lewis PC – New York State and in the USA.
          2.    Lauri Kevin G. Lauri “Lauri”(NYC) LauriK@JacksonLewis.com,
          3.    Dana Glick Weisbrod “Dana” (NYC) WeisbrodD@jacksonlewis.com
          4.    Mina Wood (NYC) “Mina”: Mina.Wood@jacksonlewis.com
          5.

               On the top of above, the New York Sothern District’s Federal Judges




                                                        - 27 -

                                                      27 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                  INDEX NO. 59534/2019
NYSCEF DOC. NO. 1           Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 28 of 36   RECEIVED NYSCEF: 06/24/2019




          See http://www.uscourts.gov/judges-judgeships/code-conduct-united-states-
          judges (Canon 1 to 5).




                                              Exhibit#3
          WHO IS THE DEFENDANT (IBM and its employees, IBM Internal Attorneys and their
             hire Law Firm and its Attorneys) that Judges have been using Favoritisms
                since the Discovery started (Sep 2015 to 2016 and still going on)?

                     See https://www.justice.gov/opa/pr/justice-department-settles-
                citizenship-status-discrimination-claim-against-ibm.(“Justice Department
                     Settles Citizenship Status Discrimination Claim Against IBM”.)

                1.   http://www.itbusinessedge.com/cm/blogs/tennant/ibm-bribery-scandal-
                         what-was-it-thinking/?cs=46131

                2.   http://www.reuters.com/article/2013/07/31/net-us-ibm-sec-
                         idUSBRE96U0LP20130731

                3.   http://wallstcheatsheet.com/stocks/ibm-is-being-sued-over-nsa-
                         scandal.html/?a=viewall


                                                         - 28 -

                                                       28 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                  INDEX NO. 59534/2019
NYSCEF DOC. NO. 1           Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 29 of 36   RECEIVED NYSCEF: 06/24/2019




                4.   http://online.wsj.com/news/articles/SB100014240527487046085045762086
                         34150691292.
                5.   http://www.bloomberg.com/news/articles/2014-05-12/old-fired-at-ibm-
                         trendsetter-offers-workers-arbitration




                                                    EXHIBIT
             The Defendant has already killed thousands of Americans’ Jobs since Sam
               Palmisano-EX CEO Visited India in 2003 and due to bad politics and
          intentional violations of IBM Policies, Federal and New York State Civil and
                           Criminal Law Violations since IBM founded.

                               See Web Exhibits
             (Defendants fired 1000s of Americans by faulsifying
             Performance Ratings and fired them by intentionally
              violated Fderal and All State’s Civil and Criminal
               Laws (EEOC Laws, ADEA, Title VII, New York Human
                  Rights Conspiracy, Fraud, Defraud etc..):
          http://www.networkworld.com/article/2342019/wireless/palmisano-visits-india--
                                 may-move-more-work-there.html).
                                   http://www.ibmemployee.com/


                                                         - 29 -

                                                       29 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                 INDEX NO. 59534/2019
NYSCEF DOC. NO. 1          Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 30 of 36   RECEIVED NYSCEF: 06/24/2019




                                         https://watchingibm.com/

                          https://www.facebook.com/alliancemember/?fref=ts


                                 Exhibit
           (Senior employments Cases’ Federal and Appeal Court
          Judges support Plaintiff for this case to improve the
          litigation process, Rule 56 Process etc.. to save your and
                           Court’s time and to save the Tax Payers’ Money.
                    Source WebLink:   https://www.youtube.com/watch?v=8c8rrIeRpxc




                                                        - 30 -

                                                      30 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                INDEX NO. 59534/2019
NYSCEF DOC. NO. 1         Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 31 of 36   RECEIVED NYSCEF: 06/24/2019




             1. The Honorable Mark W. Bennett, U.S. District Court for the Northern
                District of Iowa
                  a. At     27:35 Min….Federal Judges uses Prisoner Rights Case for
                     Employment Cases
                  b. At     28:00 to 30:……Summary Judgements Over Used In Employment
                     Discrimination Cases
                  c. At     30:30 Min (Courts are Anti Plaintiff Bias in Employment
                     Discrimination Cases (PLAY)


                                                       - 31 -

                                                     31 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                   INDEX NO. 59534/2019
NYSCEF DOC. NO. 1            Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 32 of 36   RECEIVED NYSCEF: 06/24/2019




                    d. At     31:55 (Eliminate Summary Judgements, Eliminate Lot of
                       Discovery, We are spending too much time on Rule 56……
                    e. At     32:00 , I would eliminate a Lot of Discovery…..I HATE the
                       LITIGATORS….Make my Skin Crawl….
                        i. Trial Lawyers are on a Dangerous Species List…Snail Darter of
                           the Professions
                       ii. Litigators are Mosquitoes …I do not much like the Litigators. I
                           tried a Case with 16 Litigators from a Boston / LA Law
                           Firms….I asked them. Do you really need 16 Litigator? …They
                           added $2M dollar to the Plaintiff’s Case…It was $4M to $5M…
                     iii. At 33:39 …The Problem is the Not the Summary Judgements…That is
                           the CAUSE…the Problem is ….
                             1. We turn into Litigation Society…..Litigation is Driven by
                                the Economics of the Large Law Firms. That is what Drives
                                the Litigations…..
                             2. If the Economics Partner can’t make the Millions Dollars…
                             3. If they do not have Associates seating in Warehouses
                                looking at a Million Documents…99.99% these Documents do
                                not have a Dam thing do with the CASE….

          This trial by Summary Judgement or Trial by Jury” Symposium was Published on
          Aug 10, 2012 by New York Law School.
          A View From the Bench -- The Judges' Perspective on Summary Judgment In
          Employment Discrimination Cases:

          The Honorable Mark W. Bennett, U.S. District Court for the Northern District
          of Iowa
          The Honorable Bernice B. Donald, U.S. Court of Appeals for the Sixth Circuit
          The Honorable Nancy Gertner (Retired), Harvard Law School


                                                          - 32 -

                                                        32 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                INDEX NO. 59534/2019
NYSCEF DOC. NO. 1         Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 33 of 36   RECEIVED NYSCEF: 06/24/2019




          The Honorable Lee H. Rosenthal, U.S. District Court for the Southern District
          of Texas
          Richard T. Seymour (Moderator), Law Office of Richard T. Seymour, P.L.L.C.

             2. The Honorable Mark W. Bennett, U.S. District Court for the Northern
               District of Iowa
                 a. At     27:35 Min….Federal Judges uses Prisoner Rights Case for
                    Employment Case
                 b. At     28:00 to 30:……Summary Judgements Over Used In Employment
                    Discrimination Cases
                 c. At     30:30 Min (Anti Plaintiff Bias in Employment Discrimination
                    Case (PLAY)
                 d. At     31:55 (Eliminate Summary Judgements, Eliminate Lot of
                    Discovery, We are spending too much time on Rule 56……
                 e. At     32:00 , I would eliminate a Lot of Discovery…..I HATE the
                    LITIGATORS….Make my Skin Crawl….
                     i. Trial Lawyers are on a Dangerous Species List…Snail Darter of
                        the Professions
                    ii. Litigators are Mosquitoes …I do not much like the Litigators. I
                        tried a Case with 16 Litigators from a Boston / LA Law
                        Firms….They added $2M dollar to the Plaintiff’s Case…It was $4M
                        to $5M…
                   iii. At 33:39 …The Problem is the Not the Summary Judgements…That is
                        the CAUSE…the Problem is ….
                          1. We turn into Litigation Society…..Litigation is Driven by
                             the Economics of the Large Law Firms. That is what drives
                             the Litigations…..
                          2. If the Economics Partner can’t make the Millions Dollars…



                                                       - 33 -

                                                     33 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                                                 INDEX NO. 59534/2019
NYSCEF DOC. NO. 1                    Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 34 of 36                       RECEIVED NYSCEF: 06/24/2019




                              3. If they do not have Associates seating in Warehouses
                                 looking at the Million Documents…99.99% these Documents do
                                 not have a Dam thing to do with the CASE….
                     f. At 34:00 Min….I recently has Security Fraud Case. They were looking
                        at Million Documents….then…I asked, how many Documents are you going
                        use in the Closing Arguments…You put it in the Evidence , then,
                        ….you have to put in the Closing Arguments …..I said may be 10
                        documents… It will cut down the Non Sense Litigation Machine
                        Industry that our profession has become….
                     g. I hate the Trial Layers are the


                         h.      The Honorable Lee H. Rosenthal, U.S. District Court for the
                              Southern District of Texas: At     18:30 Min of 1:39:38 above
                                  (Plaintiff Disadvantage …Full Blown Discovery Costly
                           etc…..…Employment Cases suffers in the Eyes of the Judges. This is
                                                   not only my views..


                                                                     EXHIBIT#4
                              See this Web Link for the following
                            https://fas.org/sgp/crs/misc/R41223.pdf
          Joinder and Severance (One Conspiracy, One Trial)
          Three rules of the Federal Rules of Criminal Procedure govern joinder and severance for federal criminal trials. Rule 8 permits the
          joinder of common criminal charges and defendants.147 Rule 12 insists that a motion for severance be filed prior to trial.148 Rule 14
          authorizes the court to grant severance for separate trials as a remedy for prejudicial joinder.149




                                                                          - 34 -

                                                                        34 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                                                      INDEX NO. 59534/2019
NYSCEF DOC. NO. 1                     Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 35 of 36                          RECEIVED NYSCEF: 06/24/2019




             The Supreme Court has pointed out that “[t]here is a preference in the federal system for joint trials of defendants who are indicted
               together. Joint trials play a vital role in the criminal justice system. They promote efficiency and serve the interests of justice by
            avoiding the scandal and inequity of inconsistent verdicts.”150 In conspiracy cases, a “conspiracy charge combined with substantive
           counts arising out of that conspiracy is a proper basis for joinder under Rule 8(b).”151 Moreover, “the preference in a conspiracy trial
             is that persons charged together should be tried together.”152 In fact, “it will be the rare case, if ever, where a district court should
           sever the trial of alleged co-conspirators.”153 The Supreme Court has reminded the lower courts that “a district court should grant a
          severance under Rule 14 only if there is a serious risk that a joint trial would compromise a specific trial right of one of the defendants,
                or prevent the jury from making a reliable judgment about guilt or innocence.”154 The Court noted that the risk may be more
           substantial in complex cases with multiple defendants, but that “less drastic measures, such as limiting instructions, often will suffice
                to cure any risk of prejudice.”155 Subsequently lower federal appellate court opinions have emphasized the curative effect of
                appropriate jury instructions.156 (continued...) Federal Conspiracy Law: A Brief Overview Congressional Research Service 19


          145 Whitfield v. United States, 543 U.S. 209, 218 (2005).
          146 United States v. Hsiung, 778 F.3d 738, 746 (9th Cir. 2015); United States v. Bradley, 644 F.3d 1213, 1255 (11th Cir. 2011);
          United States v. Tzolov, 642 F.2d 314, 319-20 (2d Cir. 2011) (each of these cases involves conspiracy which carries an overt act
          requirement); United States v. Rodriguez-Lopez, 756 F.3d 422, 429-30 (5th Cir. 2014); United States v. Watson, 717 F.3d 196, 198
          (D.C.Cir. 2013); United States v. Banks, 706 F.3d 901, 904-905 (8th Cir. 2013) (each of these cases involves conspiracy under 21
          U.S.C. 846 which does not include an overt act requirement).
          147 “(a) Joinder of Offenses. The indictment or information may charge a defendant in separate counts with 2 or more offenses if the
          offenses charged—whether felonies or misdemeanors or both—are of the same or similar character, or are based on the same act or
          transaction, or are connected with or constitute parts of a common scheme or plan.
          “(b) Joinder of Defendants. The indictment or information may charge 2 or more defendants if they are alleged to have participated
          in the same act or transaction, or in the same series of acts or transactions, constituting an offense or offenses. The defendants may be
          charged in one or more counts together or separately. All defendants need not be charged in each count,” F.R.Crim.P. 8.
          148 “The following must be raised before trial: ... (D) a Rule 14 motion to sever charges or defendants,” F.R.Crim.P. 12(b)(3)(D). If
          the motion is denied, the courts will require that the motion be renewed at the close of the presentation of evidence or it will be
          considered waived, United States v. Williams, 553 F.3d 1073, 1079 (7th Cir. 2009); United States v. Sullivan, 522 F.3d 967, 981 (9th
          Cir. 2008).
          149 “(a) Relief. If the joinder of offenses or defendants in an indictment, an information, or a consolidation for trial appears to
          prejudice a defendant or the government, the court may order separate trials of counts, sever the defendants’ trials, or provide any
          other relief that justice requires.




                                                                             - 35 -

                                                                          35 of 36
FILED: WESTCHESTER COUNTY CLERK 06/24/2019 10:22 PM                                                                                 INDEX NO. 59534/2019
NYSCEF DOC. NO. 1                    Case 7:19-cv-09900-VB Document 1-1 Filed 10/25/19 Page 36 of 36                       RECEIVED NYSCEF: 06/24/2019




          “(b) Defendant’s Statements. Before ruling on a defendant’s motion to sever, the court may order an attorney for the government to
          deliver to the court for in camera inspection any defendant’s statement that the government intends to use as evidence,” F.R.Crim.P.
          14.
          150 Zafiro v. United States, 506 U.S. 534, 537 (1993); see also, United States v. Straker, 800 F.3d 570, 626 (D.C.Cir. 2015).
          151 United States v. Williams, 553 F.3d 1073, 78-79 (7th Cir. 2009).
          152




                                                                          - 36 -

                                                                        36 of 36
